Citation Nr: 0926866	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-25 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for kidney disease 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for kidney disease 
secondary to diabetes mellitus.

The veteran was afforded a personal hearing at the RO in May 
2008 before the undersigned Veterans Law Judge sitting at 
Chicago, Illinois.  The transcript is of record. 


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The more probative clinical evidence of record does not 
show that the Veteran currently has kidney disease.


CONCLUSION OF LAW

Kidney disease was not incurred in or aggravated by service 
and is not proximately due to or the result of service-
connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has kidney disease as the 
result of service-connected diabetes mellitus for which 
service connection should be granted.  He presented testimony 
on personal hearing in May 2008 to the effect that his 
treating physician had diagnosed kidney disease.

Preliminary Considerations - VA's Duty to Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency or original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in October 2004 and May 2007 
that fully addressed the required notice elements.  Although 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the matter in 
the statement of the case issued in July 2005 and in a 
supplemental statement of the case in December 2008 after 
adequate notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for kidney disease secondary to diabetes mellitus.  Extensive 
VA clinical records have associated with the claims folder.  
The Veteran was afforded pertinent VA examinations in June 
2005 and April 2008.  He presented testimony on personal 
hearing in May 2008 before the undersigned Veterans Law 
Judge.  The Board finds that further assistance would not aid 
the Veteran in substantiating the claim for reasons explained 
below.  Therefore, VA does not have a duty to assist that is 
unmet with respect to this issue on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim of entitlement to service 
connection for kidney disease is ready to be considered on 
the merits.

Law and Regulations

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and kidney disease becomes manifest to a degree of at 
least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).


Factual Background and Legal Analysis

The Veteran's service treatment records show no complaints or 
findings referable to kidney disease.

Post service VA clinical record dating from 1999 reflect no 
diagnosis of kidney disease among the Veteran's many chronic 
diagnosed disorders.  A clinic note dated in November 2003 
indicated that type II Diabetes had been newly diagnosed.  In 
January 2004, it was recorded that renal functioning 
monitoring should be performed every six months, and that 
Vasotec was added to his medications to protect the kidneys 
because of positive micro albumin and his history of coronary 
artery disease and myocardial infarction.

Service connection for diabetes mellitus associated with 
herbicide exposure was granted by rating action dated in 
April 2004.

The Veteran was afforded a VA examination in June 2005 for 
endocrine purposes where it was noted that he had no known 
renal disease or involvement.  Following examination, the 
impressions included no kidney disease.  However, in a 
statement dated in December 2005, a VA physician, S. Brock, 
M.D., wrote that he was writing a letter on the Veteran's 
behalf, and that the appellant had a history of kidney 
disease due to diabetes.

Subsequent VA outpatient clinical records through 2008 make 
no reference to renal or kidney disease or impairment.  When 
examined for VA compensation and pension purposes in April 
2008, the examiner ruled out numerous complications typically 
associated with diabetes and did not indicate that the 
appellant had any kidney findings.  No diagnosis pertaining 
to the kidneys was reported.

In this instance, the Board observes that Dr. Brock's 
statement in December 2005 that the Veteran had a history of 
kidney disease due to diabetes is completely at variance with 
the other contemporaneous clinical data of record.  The 
record reflects that diabetes was diagnosed in 2003 and that 
since that time, with the exception of Dr. Brock, not one of 
the numerous physicians who has treated and monitored the 
Veteran over the years has diagnosed kidney disease.  Indeed, 
the record contains an undated clinical summary of the 
Veteran's various conditions in which Dr. Brock was noted to 
be a treating physician and kidney disease was not mentioned.  
In view of the above, the Board finds that Dr. Brock's 
anomalous December 2005 statement lacks probative value and 
appears to be based on an inaccurate factual premise.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board thus 
finds that there is no probative evidence of record at this 
time to support the Veteran's contentions and testimony that 
he currently has kidney disease secondary to diabetes 
mellitus.  

The Board points out that service connection requires 
evidence that establishes that the Veteran currently has a 
diagnosis of the disability for which service connection is 
being sought. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this instance, there is no probative diagnosis of 
kidney disease in the clinical evidence for which service 
connection may be granted.  While the Veteran may now claim 
that he currently has this disability, as a layperson, he 
cannot support the claim on the basis of his assertions alone 
as he is not competent to provide a probative opinion on a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

In this regard, the Board points out that should the 
appellant obtain a current diagnosis and clinical evidence 
that supports a finding of kidney disease related to diabetes 
mellitus, VA would be obligated to reconsider this matter.  
However, for the reasons discussed above, service connection 
for kidney disease is not warranted at this time.  Service 
connection must therefore be denied on the basis that no 
current disability of this nature is currently demonstrated.

The preponderance of the evidence is against the claim and 
the benefit of the doubt is not for application. See 38 
U.S.C.A. § 5107(b (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for kidney disease is denied.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


